Citation Nr: 0018750	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-17 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of appeal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
September 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  Service connection for lumbosacral strain, bilateral leg 
disorder, depression and senile dementia, claimed as anxiety 
neurosis and memory loss, hypertension, ear infection post 
traumatic stress disorder and degenerative joint disease of 
the lumbar spine was denied by the RO in a rating decision 
dated October 1995.

2.  A letter notifying the veteran that the claims were 
denied was sent on October 31, 1995.  The veteran did not 
appeal.

3.  The veteran submitted copies of her service medical 
records to substantiate her claim in June 1997.  

4.  In June 1997, the regional office denied the claim to 
reopen.


CONCLUSION OF LAW

The veteran did not timely appeal the October 1995 decision.  
The decision is final and the Board does not have 
jurisdiction of a duplicate claim.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 38 C.F.R. §§ 20.202, 20.203, 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends she did not receive a copy of the 
October 1995 rating decision denying her claims for service 
connection for lumbosacral strain, bilateral leg disorder, 
depression and senile dementia, claimed as anxiety neurosis 
and memory loss, hypertension, ear infection post traumatic 
stress disorder and degenerative joint disease of the lumbar 
spine.  

The governing regulations provide that, in order to perfect 
an appeal, the appellant must file a notice of disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice 
of its determination to him or her.  A substantive appeal 
must also be filed within 60 days from the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, which ever period ends later.  
Otherwise, that determination will become final.  38 C.F.R. 
§§ 20.202, 20.203, 20.302 (1999).  Appellate review of an 
adverse decision of the RO is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.302 (1999).

After having carefully reviewed all of the evidence, the 
Board finds that the appellant did not file a timely notice 
of disagreement to the October 1995 decision and that 
decision became final.  

In June 1997 the veteran requested consideration of claims 
for service connection for lumbosacral strain, bilateral leg 
disorder, depression and senile dementia, claimed as anxiety 
neurosis and memory loss, hypertension, ear infection post 
traumatic stress disorder and degenerative joint disease of 
the lumbar spine.  She also submitted copies of her service 
records.  In a June 1997 letter, the veteran was informed 
that she was notified of a denial in October 1995 and the 
decision was final.  She could reopen the claim upon the 
submission of new and material evidence.  The RO did not 
prepare a rating decision.  Implicit in the decision to not 
prepare a rating decision is the fact that the rating board 
did not have jurisdiction.

In essence, this is a duplicate claim and there is no 
jurisdiction.  Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996).  

In December 1994 the veteran made claims for service 
connection for lumbosacral strain, bilateral leg disorder, 
depression and senile dementia, claimed as anxiety neurosis 
and memory loss, hypertension, ear infection post traumatic 
stress disorder and degenerative joint disease of the lumbar 
spine.  The RO denied the claims in October 1995.  The 
veteran did not file a notice of disagreement.  In June 1997 
the veteran sought to enter claims of service connection for 
lumbosacral strain, bilateral leg disorder, depression and 
senile dementia, claimed as anxiety neurosis and memory loss, 
hypertension, ear infection post traumatic stress disorder 
and degenerative joint disease of the lumbar spine by 
submitting copies of her service medical records.  These 
records were already on file.  

The veteran has not submitted documentation that would give 
rise to the issue of whether she submitted new and material 
evidence.  The 1995 rating decision is final and the 1997 
claim is no more than a duplicate claim.  When everything is 
a duplicate, the issue is timeliness of appeal rather than 
whether there is new and material evidence to reopen a claim.  
The Board does not have jurisdiction over a previously 
addressed final decision.

The Board notes that there is a presumption of regularity 
that supports "the official acts of public officers and, in 
the absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  In 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992), the Court 
of Appeals for Veterans Claims (Court) held that this 
presumption extends to the actions of the RO in discharging 
its duty to mail a copy of the determination decision to the 
veteran at the latest address then of record.  Id.; see also 
38 U.S.C.A. § 5104(a) (West 1991) (Secretary to provide to 
the claimant timely notice of decision); Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994).

In the instant case, the October 1995 notification letter 
informed the veteran of the reasons and bases for the denial 
of service connection.  Pursuant to the Court's findings in 
Saylock, supra, it is presumed that the RO discharged its 
official duty at that time and mailed the notification letter 
to the veteran's last known address of record.  This 
presumption is supported by the fact that the October 1995 
notification letter was not returned by the United States 
Post Office, and there is no other indication that the letter 
failed to reach its intended destination.

Lastly, if this were an issue of whether there is new and 
material evidence to reopen that claim would fail.  As noted, 
there is a prior final decision.  Since the last decision she 
submitted another claim and copies of service records that 
were previously reviewed by the RO.  Duplicate, cumulative 
and redundant evidence is not new and material evidence.  
38 C.F.R. § 3.156 (1999).  Absent new and material evidence, 
the Board does not have jurisdiction.  Evans v. West, 12 Vet. 
App. 22 (1998).  


ORDER

The appeal is dismissed.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

